11/28/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs November 9, 2022

           STATE OF TENNESSEE v. JASON STEVEN MOLTHAN

                Appeal from the Circuit Court for Williamson County
                   No. B-CR190572 Joseph A. Woodruff, Judge
                     ___________________________________

                           No. M2021-01108-CCA-R3-CD
                       ___________________________________

The Defendant, Jason Steven Molthan, was convicted by a Williamson County Circuit
Court jury of one count of stalking and one count of harassment. The trial court imposed
consecutive sentences of eleven months and twenty-nine days at seventy-five percent
service. On appeal, the Defendant argues that the trial court should have merged his
convictions and that the trial court erred by failing to file a consecutive sentencing order
pursuant to Tennessee Rule of Criminal Procedure 32(c). Upon our review, we conclude
that the Defendant has failed to provide this Court with an adequate appellate record and
has not prepared a sufficient brief. Because we cannot conduct a meaningful appellate
review of his issues, we conclude that the issues are waived. We affirm the judgments of
the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court is Affirmed

TOM GREENHOLTZ, J., delivered the opinion of the court, in which CAMILLE R. MCMULLEN
and ROBERT H. MONTGOMERY, JR., JJ., joined.

E. Kendall White, IV, Nashville, Tennessee, for the appellant, Jason Steven Molthan.

Jonathan Skrmetti, Attorney General and Reporter; Samantha L. Simpson, Assistant
Attorney General; Kim R. Helper, District Attorney General; and Jessica Borne, Assistant
District Attorney General, for the appellee, State of Tennessee.
                                         OPINION

                               FACTUAL BACKGROUND

       On August 12, 2019, the Williamson County Grand Jury indicted the Defendant for
one count of stalking occurring between October 16, 2018, and January 10, 2019, and for
one count of harassment occurring during the same time period. The trial court permitted
the Defendant to proceed pro se, and, on August 24, 2021, the jury convicted the Defendant
of the charged offenses. The trial court imposed a sentence of eleven months and twenty-
nine days for each misdemeanor conviction and ordered the sentences to be served
consecutively. The judgments of conviction were filed on September 1, 2021.

        Although the record does not reflect the Defendant filed a motion for a new trial, he
filed a timely notice of appeal on September 17, 2021, and this Court appointed appellate
counsel at the Defendant’s request. Pursuant to Tennessee Rule of Appellate Procedure
24(d), appellate counsel later filed a notice that “there is no transcript or statement to be
filed” and that neither the trial court nor the pro se Defendant provided a court reporter for
the misdemeanor trial.

       On appeal, the Defendant argues that his convictions for stalking and harassment
should have been merged. He also contends that the trial court erred by “failing to provide
a written order of the multiple sentences” pursuant to Tennessee Rule of Criminal
Procedure 32(c). Because the Defendant has failed to provide this Court with an adequate
appellate record and has not prepared a sufficient brief, we are prevented from conducting
a meaningful appellate review of his issues. We therefore conclude that the issues are
waived, and we affirm the judgments of the trial court.

                                        ANALYSIS

       In his first issue, the Defendant argues that the trial court erred by failing to merge
his convictions for harassment and stalking, which violated the principles of double
jeopardy. The Defendant asserts that both convictions were “based on the same conduct
and [were] subject to the same timeline[.]” He acknowledges that “both [this] Court and
the [Defendant] are handicapped because the trial was not documented,” but he
nevertheless argues that the indictments show that “the State was relying on the same set
of facts” to establish both offenses.

        Our review of the appellate record reveals that not only did the Defendant fail to file
a trial transcript, he also failed to file a statement of the evidence pursuant to Tennessee
Rule of Appellate Procedure 24(c). “What is in the record sets the boundaries for what the
                                                -2-
appellate courts may review, and thus only evidence contained therein can be considered.”
State v. Bobadilla, 181 S.W.3d 641, 643 (Tenn. 2005). Moreover, “[w]hen a party seeks
appellate review[,] there is a duty to prepare a record which conveys a fair, accurate and
complete account of what transpired with respect to the issues forming the basis of the
appeal.” State v. Ballard, 855 S.W.2d 557, 560 (Tenn. 1993).

       In this case, we have no basis to review the merger argument made by the
Defendant, which, by its own terms, relies upon a consideration of the proof offered at trial.
As such, because the record contains neither a trial transcript nor a statement of the
evidence, we cannot conduct a meaningful appellate review of the Defendant’s merger
issue. See State v. Anderson, No. W2011-00139-CCA-R3-CD, 2012 WL 3871409, at *2
(Tenn. Crim. App. Sept. 5, 2012) (“[W]ithout the trial transcript, a statement of the
evidence, or a transcript of the jury instructions, we are unable to discern exactly what
occurred in the trial court. Thus, this failure precludes review of the issue.”). This issue is
waived.

       In his second issue, the Defendant argues that the trial court “erred when failing to
provide a written order of the multiple sentences pursuant to” Tennessee Rule of Criminal
Procedure 32(c). The State responds that this issue is waived because “other than quoting
the text [of the rule], the Defendant does not discuss the basis of his second claim.” The
State also asserts that because the Defendant did not support his contentions with
arguments, citations to the record, or citations other than Tennessee Rule of Criminal
Procedure 32(c), this Court has been “left to speculate . . . whether his claim about illegal
sentences is based on a procedural rule, Tenn. R. Crim. P. 32, or the alleged double
jeopardy violation.” We agree with the State.

       Tennessee Rule of Appellate Procedure 27(a)(7) requires that the appellant set forth
an argument for each issue, along with “the reasons therefor, including the reasons why the
contentions require appellate relief, with citations to the authorities and appropriate
references to the record (which may be quoted verbatim) relied on[.]” Similarly, Rule
10(b) of the Rules of this Court states plainly that “[i]ssues which are not supported by
argument, citation to authorities, or appropriate references to the record will be treated as
waived in this court.”

       The Defendant does not make any argument in support of this issue in his brief, and
he does not cite to any authorities or appropriate references in the record. Because of the
inadequacy of the Defendant’s brief, we must conclude that the Defendant has waived
appellate consideration of this issue. E.g., State v. Lott, No. M2008-02127-CCA-R3-CD,
2010 WL 565664, at *4 (Tenn. Crim. App. Feb. 18, 2010) (“Appellant also makes a cursory
statement that her sentences should have been run concurrently rather than consecutively.
Appellant includes no argument or citations to authority to support the statement. . . .

                                             -3-
Because Appellant has failed to cite any authority for this claim, it is waived.” (citing State
v. Sanders, 842 S.W.2d 257 (Tenn. Crim. App. 1992); Tenn. R. App. P. 27(a)(7); Tenn. Ct.
Crim. App. R. 10(b))).

                                      CONCLUSION

      For the foregoing reasons, we cannot conduct a meaningful appellate review of the
Defendant’s issues. As such, we affirm the judgments of the trial court.




                                           ____________________________________
                                                 TOM GREENHOLTZ, JUDGE




                                             -4-